DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thread groove winding with at least two windings” in claim 1, lines 8-9, “wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out in the transition portion” in claim 1, lines 30-31, “wherein a groove width of said thread in the transition portion is greater than the groove width defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two windings of the second bone anchoring surface”  claim 1, lines 32-35, “the web surface of the thread in the first bone anchoring surface decreases in the transition portion to no web surface” in claim 16, “a thread groove winding with at least two windings” claim 21, lines 8-9, “wherein a portion of the thread of the first bone anchoring surface that is adjacent to the transition portion peters out in the transition portion”, claim 21, lines 38-39, “a depth of a winding in the transition portion”, claim 21, lines 42-43, “a groove width of a groove in the transition portion” claim 21, lines 47-48, “wherein the groove width of said thread in the transition portion is greater than the groove width defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two windings of the second bone anchoring surface” claim 21, lines 49-52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 10, 11, and 21 are objected to because of the following informalities:  
Claim 1, line 27 change “the groove bottom” to “the groove bottom surface”
Claim 10, line 2 change “groove bottom” to “groove bottom surface”.
Claim 11, line 2 change “groove bottom” to “groove bottom surface”.
Claim 21, line 26 change “groove bottom” to “groove bottom surface”.
Claim 21, line 27 change “groove bottom” to “groove bottom surface”.
Claim 21, line 37 delete “wherein the first bone anchoring surface extends to the transition portion”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 10-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites in lines 32-35 “a groove width of said thread in the transition portion is greater than the groove width defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two windings of the second bone anchoring surface”, however the specification and figures fail to show or discuss threads within the transition portion and thus do not define a groove width which is greater than the groove width of the second bone anchor. Claims 2-4, 10-18, and 20 are rejected based on claim dependency on claim 1. 
Claim 16 recites “the web surface of the thread in the first bone anchoring surface decreases in the transition portion to no web surface”, the specification and original drawings fail to show or discuss a web surface from the first bone anchoring surface appearing in the transition portion.
Claim 21, lines 42-43 recites “wherein the depth of the thread in the first bone anchoring surface is greater than a depth of a winding in the transition portion”,  lines 47-48 recites “wherein the thread of the first bone anchoring surface has a width that is greater than a groove width of a groove in the transition portion”  and lines 49-52 “wherein the groove width of said thread in the transition portion is greater than the groove width defined between radially outward ends of the groove flank surfaces of one single groove of said at least two grooves of the second bone anchoring surface or of one single thread groove of said at least two windings of the second bone anchoring surface”, however the specification and figures fail to show or discuss threads within the transition portion and thus do not define a groove width which is greater than the groove width of the second bone anchor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 32 recites “a groove width of said thread in the transition portion”, this limitation is unclear because lines 30-31 of the claim recites that thread portion adjacent to the transition portion, peters out within the transition portion, does applicant mean there is an addition thread within the transition portion or is there an overlap of thread into the transition portion from the first bone anchoring surface. For the purpose of examination, the limitation is interpreted as an additional thread that is exclusive to the transition portion. Claims 2-4, 10-18, and 20 are rejected based on claim dependency on claim 1. 
Claim 2, line 5 recites “a thread groove”, it is unclear if this is the same as the thread groove recited in claim 1 or an additional thread groove. For the purpose of examination, the limitation is interpreted as the same thread groove as recited in claim 1. 
Claim 2, line 6 recites “at least three turns” it is unclear if this is addition to the windings recited in claim 1 or the same as the windings. For the purpose of examination, the limitation is interpreted as the same as the windings of claim 1. 
Claim 3, lines 1-2 recites “a thread and/or thread groove of the dental implant” it is unclear if this is referencing the threads of the first or second bone anchoring portion or the transition portion. For the purpose of examination, the limitation is interpreted as any of the thread or thread grooves of the first, second bone anchoring or transition portion. 
Claim 3, lines 2-3 recites “rotationally symmetric about a central longitudinal axis extending in the longitudinal direction”, it is unclear if applicant is referring to the envelope of the implant, such as the implant is symmetrical around a central longitudinal axis or if there is another implied meaning by rotationally symmetric. For the purpose of examination, the limitation is interpreted as symmetrical around a longitudinal axis. 
Claim 11, line 3 recites “the groove”, it is unclear which groove is being references the thread groove winding or the at least two grooves, or both. For the purpose of examination, the limitation is interpreted as either of the thread groove winding or the at least two grooves. 
Claim 12, line 2 recites “edge of the groove flank surface is rounded”, it is unclear whether both edges need to be rounded or just one. For the purpose of examination, the limitation is interpreted as just one edge needs to be rounded. 
Claim 16, lines 1-3 recites “the web surface of the thread in the first bone anchoring surface decreases in the transition portion to no web surface”, it is unclear how the first bone anchoring surface has a web surface that decreases when the previous claim discloses that the thread peters out adjacent to the transition portion. 
Claim 18, lines 2-3 recites “the groove” it is unclear which groove is being references the thread groove winding or the at least two grooves, or both. For the purpose of examination, the limitation is interpreted as either of the thread groove winding or the at least two grooves.
Claim 21, line 30 recites “a thread”, it unclear which thread is being referenced, the threads of the first or second bone anchoring portion or the transition portion. For the purpose of examination, the limitation is interpreted as any of the thread or thread grooves of the first, second bone anchoring or transition portion. 
  
Claim 21, line 31 recites “depth of the groove”, however it is unclear which groove is being references the thread groove winding or the at least two grooves, or both. For the purpose of examination, the limitation is interpreted as either of the thread groove winding or the at least two grooves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772